Oassoday, O. J.
It is contended on the part of the appellants that the tenth finding of fact, the substance of which is given above, is not sustained by the evidence. There is certainly plenty of evidence to the effect that, in pursuance of negotiations by and between the plaintiff and Johnson, the latter agreed prior to the sale that Johnson, Hill & Co. would bid in the mortgaged premises on the foreclosure sale for the plaintiff, and hold the title thereof as security for the moneys advanced thereon until p>aid, with interest, and that the plaintiff should have a reasonable time to repay the same. But it is claimed that such evidence is greatly weakened by the admission of the plaintiff some time before the trial, when examined under see. 4096, Stats. 1898, to' the effect that there was “no actual agreement” between him and Johnson. But the plaintiff was of French and Irish descent, and born in Canada, where he had remained for twenty years, and during that time spoke the French language; and, although he had lived for thirty-seven years in Wood county, yet he could read but little English, even in print, and could -write only a few words. He explained on the trial that, when he testified that there was “no actual agreement,” he meant that there was no agreement in writing. Neis Johnson, as a witness in behalf of the defendants, admitted that in the summer before the sale the plaintiff asked him if he could not help him out by paying “up all his obligations, and have the place in” his “name or the company’s name,” and that he told the plaintiff that he would think it over, and see him again; that he finally concluded that if he did so it might get him into *437a lot of trouble, and so notified tbe plaintiff of bis conclusion not to do so; that a few days before tbe sale be told the plaintiff that be could not bid in tbe place, — that be did not bare tbe ready money to' do it, and so could not belp bim. It- stands admitted that, immediately upon bidding in the property at the foreclosure sale, Johnson gave back a mortgage to the mortgagee for nearly tbe whole amount of his bid. ■So it is admitted that a- little more than a year after tbe foreclosure sale tbe plaintiff actually obtained a loan of money •enough to pay and take up bis entire indebtedness against tbe lands and tbe lands covered by tbe other mortgages held by Neis Johnson and Johnson, Hill & Oo., and at once offered to redeem said lands, and tbe whole thereof, from all claims held by Johnson and Johnson, Hill & Oo., but that Johnson refused to permit such redemption of the lands so bid in by him, and claimed that J ohnson, Hill & Oo. owned tbe lands and that the plaintiff bad no equity of redemption therein. The plaintiff is corroborated not only by tbe testimony of Edgar Warner and wife, as in effect found by tbe court, but to some extent by tbe circumstances in the case. Certainly we cannot say that tbe tenth finding is so manifestly against tbe clear preponderance of tbe evidence as to justify this court in disturbing tbe same. Nor can we bold that tbe other findings of fact to which exceptions are taken are against tbe clear preponderance of the evidence. The substance of them is given in the statement of facts, and need not be here repeated.
2. Counsel for tbe appellants further contends that tbe findings of fact as to tbe value of tbe Brown farm, tbe agreement of Johnson to allow tbe plaintiff to redeem the same from the foreclosure sale, and tbe statements of J ohnson to Warner, whereby be was induced to remain absent from tbe sale, and not to be prepared and present at tbe sale to bid thereon, did not warrant tbe conclusion of law that tbe refusal of Johnson, Hill & Oo. to permit tbe plaintiff to redeem *438from the sale was a fraud upon the plaintiff. In support of such contention, counsel invokes the well-established rule of law that, in order for false representations to operate as a fraud, they must relate to then present, existing, or past facts, and not to the mere nonperformance of a promise to do something in the future. Besides, counsel contends that the agreement or promise found by the court “was too vague, indefinite,' and uncertain to admit of enforcement,” and “was entirely lacking in the element of mutuality,” and that parol evidence was inadmissible to prove such agreement. In answer to such contentions, it is enough to say that this is not an action for fraud, in the sense used by counsel, nor is it an action for the specific performance of a contract. It is a bill in equity to redeem from the foreclosure and sale, by reason of the promises and conduct of Neis Johnson and Johnson, Hill & Co., prior to the sale. As stated by Mr. Justice BarueeN in a recent case:
“The principle has long been established and frequently recognized in -this court that oral evidence is admissible to show that a deed absolute on its face was in fact executed as security for .a debt, and was therefore a mortgage.” Schierl v. Newburg, 102 Wis. 554, 18 N. W. 161, citing numerous cases.
It is there further said, by way of quoting from other adjudications,
“That whenever property is transferred, no' matter in what form or by what conveyance, as the mere security for a debt, the transferee takes merely as a mortgagee, and has no other rights or remedies than the law accords to mortgagees.” Id.
See Jordan v. Warner’s Estate, 107 Wis. 550—552, 83 N. W. 946, 950. As said in this last case by Mr. Justice MARSHALL :
“It does not require any particular form of words to make a mortgage. Mere form has very little to do with the matter. It is a contract whereby an interest in property is pledged *439as security, which creates the relation, of mortgagor and mortgagee.”
Perhaps the case most similar to the one at bar is Wilcox v. Bates, 26 Wis. 465. In that case the complaint charged that Bates and Harvey had acquired the legal title under an arrangement by which they were to hold the same as security for moneys advanced by them to pay the plaintiffs debts, and that they had conveyed a portion of the lands to their wives without any consideration. Bates and Harvey obtained the legal title to a portion of the land through the foreclosure of a mortgage in favor of one Naiden, who bid off the land on foreclosure sale, and then conveyed the same to Bates and Harvey on their paying a part and becoming responsible for the balance of the money due him. They obtained the legal title to other portions of the land through tax certificates and certificates of sale upon judgments against Wilcox. That, was a bill to redeem, as here, and it was held that the evidence was sufficient to show that the defendants, in acquiring the legal title to the plaintiff’s lands, acted under an agreement by which the plaintiff might reacquire the title on repayment of the moneys advanced, etc.’ Quite similar are the cases of Sweet v. Mitchell, 15 Wis. 641; Spencer v. Fredendall, 15 Wis. 666; Carr v. Carr, 52 N. Y. 251; Hoile v. Bailey, 58 Wis. 434, 17 N. W. 322; Schriber v. Le Clair, 66 Wis. 579, 29 N. W. 570, 889.
3. The only hesitancy we have had in sanctioning the conclusions of law of the trial court is the delay in commencing the action, and what occurred after the foreclosure sale. As indicated, the court found that part of the agreement was that the plaintiff was to have a reasonable time to repay the money and interest. The plaintiff testified to the effectithat at the time of making the agreement he asked Johnson when he should pay hack the money and that he said, “he didn’t care when it was paid, as long as” the plaintiff “paid the interest;” that he commenced hunting for the money right *440away after the sale, and kept on until be found it; that, a few weeks before he found the money, Ilill and Johnson both told him that they were willing to take the money, and would be very glad to get it, and would sooner pay $100 out of their own pockets than not to have him find the money; that they made such statements two or three times before he found that money; that at one of those times they figured up the amount-due them from the plaintiff on a paper, Exhibit No. 1, which the plaintiff put in evidence, and which included $3,958.12 for the price paid, with interest and taxes, and also $153.10 by way of improvements; and the “second sheet” showed the plaintiffs other debts outstanding; and also Exhibit No. 2, prepared by them, showed tire personal property 'which they had on the farm; that after the plaintiff got the money, affu told Johnson, the latter sent him to the defendant Wilier, in Grand Rapids; that Witter told him that he did not owe him anything, but that he owed Johnson and Hill, and to go and settle with them; that he saw Johnson, Hill & Oo., and they told him to see Wiiler again, and tell him that they wanted he should sign the deed; that he did so, and that Wilter said he would not do so unless the plaintiff took all of the personal property on the place; that they would give him ten days to raise the money; that the plaintiff figured on the value of the stock, and that there was $200 difference as to the estimated value; that Johnson, Hill & Co. finally refused on the ground that Witter would not consent. Soon after, the plaintiff commenced this action, as stated. The final judgment allowed to Johnson, Hill & O'o. the amount they bid in tire farm for, and interest, the amount they paid for taxes, and interest, and the amount they paid for improvements, and interest, making, in all, $5,750.60, and deducted therefrom, as due to the plaintiff “for rents and profits,” and interest thereon, $1,426.91, leaving a balance of $4,323.69, which amount the plaintiff was adjudged to pay Johnson, Hill & O'o., to redeem the premises as directed *441in the judgment. We cannot hold, upon the findings of the •court and the evidence in the record, that the plaintiff was ¡barred from maintaining this action by reason of laches. This makes it unnecessary to consider whether the failure to post notices in the town of Rudolph gave a right to' redeem.
By the Gourt. — The judgment of the circuit court-is affirmed.